Citation Nr: 0001459	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right lower extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 20 
percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, to include as secondary to the veteran's 
service-connected varicose veins.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The Board observes that, in the appealed August 1998 rating 
decision, the RO continued a 30 percent evaluation for the 
veteran's service-connected bilateral varicose veins.  
However, in a January 1999 rating decision, the RO granted 
separate 20 percent evaluations for varicose veins of the 
right and left lower extremities.  As this grant represents 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claims for higher 
evaluations remain viable on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The claim of entitlement to service connection for COPD, to 
include as secondary to nicotine dependence, will be 
addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's varicose veins of the right lower extremity 
are manifested by tortuous-type veins above and below the 
knee, with no evidence of persistent edema, stasis 
pigmentation, or eczema.

3.  The veteran's varicose veins of the left lower extremity 
are manifested by tortuous-type veins above and below the 
knee, with no evidence of persistent edema, stasis 
pigmentation, or eczema.

4.  The veteran did not initiate an appeal of a March 1992 
rating decision confirming a prior denial, from May 1976, of 
his claim for service connection for a back disorder, to 
include as secondary to his service-connected varicose veins.

5.  Evidence received since the March 1992 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran's back disorder was incurred as secondary 
to his varicose veins.

6.  There is no competent medical evidence of a nexus between 
a current back disorder and either service or a service-
connected disability.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's varicose veins of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's varicose veins of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7120 (1999).

3.  The March 1992 rating decision, in which service 
connection for a back disorder, to include as secondary to 
the veteran's service-connected varicose veins, was denied, 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1999).

4.  The veteran has submitted new and material evidence to 
reopen his claim for service connection for a back disorder, 
to include a secondary to his service-connected varicose 
veins.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

5.  The claim of entitlement to service connection for a back 
disorder, to include as secondary to the veteran's service 
connected varicose veins, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations for varicose veins 
of 
the right and left lower extremities

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In an August 1946 rating decision, the Los Angeles, 
California VARO granted service connection for varicose 
veins, with a 10 percent evaluation assigned as of June 1946.  
This evaluation was increased to 30 percent, effective from 
May 1953, in a June 1953 rating decision on the basis of a 
May 1953 VA examination showing involvement of the veins 
above and below the knees bilaterally.  As noted above, the 
St. Louis VARO assigned separate 20 percent evaluations in a 
January 1999 rating decision in light of recent revisions to 
the VA regulations concerning cardiovascular disorders, which 
were effectuated prior to the receipt of the veteran's claim 
in March 1998.  The separate 20 percent evaluations were made 
effective from January 1998.  These evaluations have since 
remained in effect and are at issue in this case.

A VA treatment record, dated in April 1998, reflects that the 
veteran had cramping of the thighs, although the examiner 
noted that the basis for the cramping was probably 
neurological, rather than vascular.  

The veteran's August 1998 VA examination revealed varicose 
veins of both legs.  These were noted to be tortuous-type 
veins.  There was mild swelling of both legs, and pulses were 
2+.  However, the posterior popliteal pulse could not be 
palpated.  There was evidence of a scar measuring 15 
centimeters in length on the left leg, and the veteran noted 
that this resulted from previous vein surgery.  The veteran's 
tortuous-type veins were noted to be located both above and 
below the knees, and he wore anti-embolism hose.  However, no 
involvement of the deep venous system was noted.

The RO has evaluated the veteran's varicose veins of the 
right and left lower extremities separately at the 20 percent 
rate under 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under 
this section, a 20 percent evaluation is in order for 
varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, and with or without 
beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is in order for varicose veins productive of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

In this case, the veteran has been noted to have tortuous-
type varicose veins above and below the knees, with mild 
swelling.  However, the medical evidence of record does not 
suggest persistent edema, stasis pigmentation, or eczema of 
either lower extremity.  Rather, this evidence suggests that 
the symptomatology of the veteran's varicose vein 
disabilities is fully contemplated by the assigned 20 percent 
evaluations.  Therefore, the preponderance of the evidence is 
against the veteran's claims for evaluations in excess of 20 
percent for his varicose veins of the right and left lower 
extremities.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's 
claims, this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected varicose vein disabilities have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the San Francisco, California VARO 
initially denied service connection for a back disorder, to 
include as secondary to the veteran's service-connected 
varicose veins, in a May 1976 rating decision on the basis 
that there was no medical evidence showing that the back 
disorder was incurred as directly due to, or proximately the 
result of, his varicose veins.  The veteran was informed of 
this decision in June 1976 but did not respond to that 
notification within one year.  Also, in a March 1992 rating 
decision, the San Francisco VARO determined that the veteran 
had not submitted new and material evidence to reopen his 
previously denied claim, as there was no evidence of a causal 
relationship between the veteran's back disorder and his 
service-connected varicose veins.  Again, the RO was notified 
of this decision in March 1992 but did not initiate an appeal 
of this decision within one year of notification.  As such, 
the March 1992 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the March 1992 rating decision, the last final 
denial of the veteran's claim. 

In this case, the veteran has submitted multiple VA and 
private records that were not of record at the time of the 
March 1992 rating decision.  The Board observes that an 
August 1998 VA examination report directly addresses the 
question of whether the veteran's back disorder was incurred 
as secondary to his service-connected varicose veins.   This 
particular evidence is new to the record, and, in view of the 
less stringent standard for materiality set forth in Hodge, 
the Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran's back 
disorder was incurred as directly due to, or proximately the 
result of, his varicose veins.  Accordingly, the veteran's 
claim for service connection for a back disorder, to include 
as secondary to his service-connected varicose veins, is 
reopened.

Having reopened the veteran's claim for service connection 
for a back disorder, the Board observes that the next step 
following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Additionally, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999). 

However, in Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened because of the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-07 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

The Board would point out that, in a case where the 
underlying claim subject to reopening is clearly not well 
grounded, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary because the failure to apply 
this regulation under such circumstances would not be 
prejudicial to the claimant.  See Winters v. West, supra; 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error).  See also Edenfield v. Brown, 
8 Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's service medical records are entirely negative 
for any back symptomatology.  The report of the veteran's 
September 1975 VA examination indicates a history of private 
medical treatment for a low back disorder, but no pertinent 
diagnoses were rendered in the examination report.  A 
September 1985 report from Felix C. Agcaoili, M.D., indicates 
that the veteran had current chronic back syndrome, and a 
history of a laminectomy in 1971 was noted.  The report of 
the veteran's August 1998 VA examination, with x-rays, 
confirms a low back disorder, but the examiner commented that 
"[t]here is no evidence to support the theory that the 
varicose veins caused the injury to his lumbar spine."

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current back 
disorder and either service or a service-connected 
disability.  Moreover, there is no evidence of arthritis of 
the spine within one year following service.  Indeed, the 
veteran's own lay statements constitute the only evidence 
supporting his claim.  The veteran, however, has not been 
shown to possess the medical expertise necessary to establish 
a nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  Moreover, the 
notation of the veteran's reported history of the onset of 
back symptomatology, from the report of his August 1998 VA 
examination, does not represent competent medical evidence, 
as there is no further commentary from the veteran's examiner 
to that effect.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, the lay evidence of record, alone, does 
not provide a sufficient basis upon which to find this claim 
to be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 
93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
service connection for a back disorder, to include as 
secondary to his service-connected varicose veins, is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Finally, the Board observes that the veteran reported prior 
private treatment for a back disorder during his September 
1975 VA examination, but records of such treatment are not 
included with the claims file.  In this regard, the Board 
would point out that the VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the veteran of the evidence 
needed to complete his application for service connection 
when the VA is aware of the existence of relevant evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  
Essentially, the veteran needs competent medical evidence of 
a relationship between his current disability and either 
service or a service-connected disability.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the left lower extremity is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected 
varicose veins, is reopened.  A well-grounded claim not 
having been submitted, entitlement to service connection for 
a back disorder, to include as secondary to the veteran's 
service-connected varicose veins, is denied.


REMAND

In reviewing the relevant evidence in this case, the Board 
observes that the most recent VA outpatient treatment records 
contained in the veteran's claims file are dated through 
April 1998.  However, in a statement received by the RO in 
August 1998, the veteran notified the RO that he was still 
being treated at the John Cochran (St. Louis) VA Medical 
Center (VAMC) for his lung disorder.  Records of such 
treatment should be obtained prior to the Board's 
adjudication of the veteran's claim of entitlement to service 
connection for COPD, to include as secondary to nicotine 
dependence.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (the VA has a duty to obtain records of VA treatment 
of which it has been made aware).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the John 
Cochran VAMC and request all records of 
medical treatment of the veteran dated on 
and after April 1998.  Any records 
received from this facility must be added 
to the veteran's claims file.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for COPD, to include as 
secondary to nicotine dependence.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
this case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the RO intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  No action is required of the veteran 
until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

